DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.  Applicant first contends that the replacement figures submitted with the amendment address the issues raised in the previous Office Action.  Examiner respectfully disagrees.
Applicant has “added arrows to certain leaders so as to differentiate the various structural elements and sub-elements.”  This is wholly insufficient to address the pending objections.  The issue is not, and was not, trouble identifying which leads go where; instead, the issue is that numerous leads identify the same structures.  Applicant’s contention that they point to “sub-elements” is without merit; two numerals cannot identify the same structure.  If Applicant wishes to depict “sub-elements,” then the appropriate method of doing so is through additional figures that clearly and properly depict the relationship between the structures, not merely piling numerous identifiers onto a single element and alleging they are different.  Beyond this, it is unclear how four separate identifiers, ending at/pointing to “elements” or “sub-elements” that are millimeters apart (e.g., FIG 1, elements 11, 15, 18, and 23 all point to the substantially same spot within the figure) on the FIG could ever serve to distinguish different structures.  The objection is maintained.

Applicant goes on to contend that the claims, as amended, are patentable over the prior art of record.  Examiner respectfully disagrees.  Focusing solely on the Takeuchi reference, Applicant contends that the combination of record is inadequate because Takeuchi fails to teach or disclose that “the projecting members (14, 15) are offset from the axis of rotation (16) of the flywheel (3) but are parallel with the axis of rotation (16).”  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection of record clearly indicates that the claims were rejected under a combination of references.  Former claim 2 was clearly and unambiguously indicated as being rejected under Miyata in view of Bowen and further in view of Takeuchi.  Applicant’s arguments wholly ignore this combination and instead focus on alleged deficiencies in Takeuchi, subsequently working backwards to argue that the other references fail to cure the alleged deficiencies.
As combined, Miyata in view of Bowen results in a vehicle drive train which includes the axial gap machine of Miyata.  The rejection of former claim 2 further modified the Miyata Takeuchi (e.g., FIG 8a).  This combination of references would result in “a rotor connected to the flywheel so as to make the rotor and flywheel rotate in dependence of each other” (taught by the combination of Miyata in view of Bowen), wherein the “projecting member projects in a direction laterally offset from and in parallel with an axis of rotation of the flywheel” (the flywheel is disposed about the driveshaft; the driveshaft would logically be connected to the rotor of the electric machine of Miyata; after the further combination in view of Takeuchi, the components of the electric machine would be arranged such that the projections are in a direction that is “laterally offset from and in parallel with an axis of rotation of the flywheel”), said “projecting member and the recess portion [being] circular as seen in a longitudinal-direction of said axis of rotation of the flywheel” (the rotation axis of the flywheel is also the rotation axis of the rotor of the electric machine, thus looking in a “longitudinal-direction” of the rotational axis would show a circular cross-section).
The combination of references clearly teaches each and every limitation of the claims and, as such, remains proper even after Applicant’s amendments to incorporate claim 2 into claim 1.  The asserted “deficiencies” related to the flywheel are meritless as Bowen clearly teaches the element.  Since Takeuchi was not relied upon to teach such, and the combination already taught such, Takeuchi cannot be considered deficient for this reason.  Applicant has failed to make a persuasive argument that the combination of references is deficient in any way and, as such, the rejection is maintained.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Applicant has repeatedly used multiple reference numerals to identify the same items.

Numerals 12, 26, and 27 all point to the same structure (presumably the rotor) but reference to it as “a rotor,” “the sun gear,” and “the ring gear,” respectively.
While it is generally understood that a stator is comprised of (stator) windings (and therefore specific identification of windings within the drawings is unnecessary), it is wholly unclear how the rotor can be the same element as both the sun and ring gears.  As labeled, it is also wholly unclear how the allegedly included gear system would operate; the planet gear would cause the “sun gear” gear to rotate, but such a rotation would (presumably) cause the rotor/stator projections to collide.  If Applicant wishes to claim the gear system as recited within claims 7-9 and 19-20, additional drawings should be provided that clearly show the arrangement. 
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 6 and 18 (e.g. a flywheel axial extension surrounding the rotor) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings are further objected to because the quality and spacing of lines renders the drawings unfit for reproduction.  See 37 C.F.R. 1.84(l), (m), and (q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-13, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0072850 (“Miyata”) in view of U.S. Patent No. 6,702,709 (“Bowen”) and U.S. Patent Application Publication No. 2009/0066275 (“Takeuchi”).
Regarding claim 1, Miyata discloses:
An electric machine (title, abstract) comprising:
	a motor (FIG 4);

	wherein the motor and the generator are combined in one electric machine (see FIG 4) having a stator (18a, 18b) rigidly connected to a frame fixed part (unlabeled housing; notably, the housing must be connected to some other rigid external body in order to function as a generator) and provided with windings (16; par 0049) connected to said arrangement for being fed with electric energy from the arrangement in motor operation of the electric machine and feeding electric energy to the arrangement in generator operation of the electric machine (implicit; see above);
	wherein at least one of the stator or the rotor has a projecting member projecting into a recess portion of the other of the at least one stator or rotor so as to form air gaps for magnetic flux between the rotor and the stator on both sides of said projecting member (FIG 4; stator portions 18a and 18b extend into recess portions of rotor).

	Miyata does not explicitly disclose the electric machine as part of a vehicle propulsion system comprising a combustion engine with a flywheel secured to a crankshaft of the engine; 
	Bowen discloses a hybrid vehicle propulsion system having an internal combustion engine (FIG 1:12) wherein a flywheel (FIG 3:50) is secured to the crankshaft (implicit) of the engine; wherein an electric machine (FIG 2:46) is operable as both a motor and a generator (column 7, lines 36-44); wherein the motor may be operable as a starter motor and controlled to start the engine (column 8, lines 58-59); wherein an electrical system comprises an arrangement for delivering power to/from the electric machine (column 7, lines 36-44).
	Miyata broadly discloses an electric machine that may be utilized in any number of applications; this differs from the instant claims in that Applicant intends for the electric machine to be utilized within a vehicle’s propulsion system.  One of ordinary skill in the art would recognize that the electric machine of Miyata may be utilized in a vehicle propulsion system such as that of Bowen.  Thus, Examiner finds that the modification of Miyata to be utilized in the propulsion system of a vehicle as an integrated motor/generator, such as that of Bowen, amounts to an art recognized suitability for an intended purpose.  Generally, the selection of a known material (or component) based on its suitability for an intended purpose is not patentably distinct over the prior art.  See MPEP §2144.08.  

The electric machine of Takeuchi differs from Miyata only as a matter of shape/configuration.  Each reference discloses an electric machine that may be operated as a motor or generator depending upon the source of power.  Courts have previous held that configuration of a device is a matter of design choice that one of ordinary skill would find obvious unless there is persuasive evidence that the specific configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  As shown by the figures of Bowen, such a rearrangement may have benefits when it comes to arrangement of other components within the transmission (e.g., clutches of Bowen are located radially inward of the rotor therein).  
In view of the above, one of ordinary skill in the art, prior to the effective filing date, would find it obvious to modify Miyata by including it within a vehicle propulsion system (as done by Bowen) due to its suitability for the intended purpose of operating as a starter motor/generator, as well as arranging the rotor and stator projections/recess parallel to the axis of rotation (as taught by Takeuchi) such that other components of the transmission may be arranged radially inward of the rotor (as shown by Bowen).
Regarding claim 3, the combination of Miyata in view of Bowen (“the first combination”) discloses the limitations as set forth in claim 1 and Miyata further discloses the projecting member(s) projecting radially with respect to an axis of rotation of the crankshaft into a radially directed recess portion (see e.g.
Regarding claim 4, the first combination discloses the limitations as set forth in claim 3 and Miyata further discloses said projecting members having an outer edge concentrically surrounding said axis of rotation of the crankshaft (FIG 3; arrow 15b points to an outer edge of the rotor; as seen by FIG 5, each rotor is a disk and thus the outer edges of said rotor disks must inherently concentrically surround the axis of rotation).
Regarding claim 5, the first combination discloses the limitations as set forth in claim 1 and Miyata further discloses the projections comprising at least two projections and the recesses comprising at least two recesses (FIG 3).
Regarding claims 7-9, the first combination discloses the limitations as set forth in claim 1 and Bowen further discloses the rotor being connected to the rotor via planetary gears (FIG 2, planetary gear sets 54, 56, 58; power from the flywheel is first delivered to planetary gear set 54, which then distributes the power to the remainder of the transmission), the flywheel being secured to a sun ring (flywheel 50 secured to sun ring 60 via planet carrier 66 and planet gears 64), and the rotor being secured to a ring gear (rotor 100 is secured to ring gear 70 via transfer drum 88 and clutch 98).
Regarding claims 10-11, the first combination discloses the limitations as set forth in claim 1 and Bowen further discloses a device controllable to change the relationship between a rotation speed of the flywheel and a rotation speed of the rotor (“shift system” disclosed beginning on column 4) by acting upon the planetary gear (the transmission shifts between “gears” to adjust the rotation speed of the rotor relative to the flywheel).
Regarding claim 12,
Regarding claims 13, 15-17, 19, and 20, Applicant recites a vehicle having a propulsion system as recited by claims 1, 3-5, 7, and 8.  The first combination discloses the propulsion system, as detailed above, and Bowen further discloses the system being utilized within a vehicle.  As such, claims 13, 15-17, 19, and 20 are rejected for the same reasons as claims 1, 3-5, 7, and 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS K QUIGLEY whose telephone number is (571)272-4050.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS (TC) PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS K QUIGLEY/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832